DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the Preliminary Amendment filed on 4/1/2020, where:
Claims 1-9 have been cancelled;
Claims 10-17 added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one wheel comprises multiple wheels mounted adjacent each other about the axis” (as claimed in Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0329131 issued to Dumas et al.
Regarding Claim 10, 13, Dumas et al. teach in Figures 1-25 and respective portions of the specification of a hand propelled cart (wheelbarrow embodiment 100 shown in Figures 14-25) comprising: 
a load bearing receptacle (bin 110) for accommodating a material; 
at least one wheel (130) located below the receptacle (110) for interface with a ground surface; 
an axle (129) through a center portion of the wheel (130) and structurally coupled (frame 120) to the receptacle (110), the axle (129) to support rotation of the wheel (130) about the axle (129) for movement of the cart over the surface; and 
a central zone of the receptacle (110) encompassing a load center (center of gravity see axis 140 in Figures 17-19) thereof and located immediately over the axle (7) such that during the rotation of the wheel (6), load bias of the cart is substantially favored at the axle (129) over forward and rearward positions thereof—the center of gravity axis can be favored over the axle when the wheel is rotated. See Figure 18 where the center of gravity axis 140 is located just rearward of the axle 129 and Figure 19 where the center of gravity axis 140 is located just forward of the axle 129—the center of gravity axis is capable of being supported directly over the axle 129; see also paragraph [0116-0117]
Regarding Claim 13, Dumas et al. teach the structural coupling (120) is a tubular steel support frame (120)—see paragraphs [0022] and [0025].
Regarding Claim 16, Dumas et al. teach the load bearing receptacle (110) is one of a bucket (element 110 is taken to be a bucket) and another shape tailored to the material type accommodated.
Regarding Claim 17, Dumas et al. teach the load bearing receptacle is constructed of a material selected from a group consisting of metal, steel, a plastic (see at least paragraph [0021]) and wood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. in view of U.S. Patent No. 10,124,820 issued to Meyer et al.
Regarding Claim 11, Dumas et al. is silent if the wheel includes a polymeric running surface that is one of a rubber and another polymeric material.
The use of rubber wheels for wheelbarrows is old and well-known.  Meyer, for example, teaches of the use of a rubber (see at least Col. 5, lines 45-46) wheel (2) for a wheelbarrow.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a rubber wheel, as taught by Meyer, for the wheelbarrow taught by Dumas et al.  One would be motivated to provide a rubber wheel as an engineering expedient for using a well-known wheel material.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al., as disclosed above, in view of U.S. Patent No. 5,149,116 issued to Donze et al.
Regarding Claim 12, Dumas et al. does not show the at least one wheel comprises multiple wheels mounted adjacent each other about the axis.
Donze et al. teaches of a wheelbarrow (10) with two wheels (8) mounted adjacent each other about an axis (see Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide multiple wheels, as taught by Donze et al., for the wheelbarrow taught by Dumas et al.  One would be motivated to provide multiple wheels to provide a larger wheel surface area which would aide in moving the wheelbarrow over soft ground.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al., as disclosed above, in view of U.S. Patent No. 2012/0319370 issued to Westphal.
Regarding Claim 14, Dumas et al. is silent if the structural coupling is selected from a group consisting of a wood support frame, a polymeric support frame and a composite support frame.
Westphal teaches in Figures 1-25 and respective portions of the specificity of a wheelbarrow with a frame that may be made of a polymeric support frame (hollow body plastic frame; see at least paragraph [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plastic/polymeric frame, as taught by Westphal, for the invention of Dumas et al.  One would be motivated to provide a plastic as an engineering expedient for using a well-known, lightweight frame material.
Regarding Claim 15, Dumas et al. teach the structural coupling is a support frame (120) that is one of tubular construction (at least Figure 14 shows tubular construction; paragraph [0034] disclose tubular steel), solid beam construction and rod construction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618